Honorable Charts  8. McMllaa
County Attorney, &a Atqu8t.b          County
Sua Au~tiae,     Teaar

Dew sir:                                 opitiion No. 04733
                                         Reti- Pwvar of the County Rchool
                                            I ! Truotea8 to qpaint   A trustee
                                              5wh e r etwo lloctioa8 hava re-
                                             ivulkd in~tio votee. and rokted
                                               :quo8Uono.             4

          W* halo your letti? of Jut&eZB.: 1941, &Which you ask ottr
opinion ti certain quorlionr raiding t$ tha Wbito Rock Common
School District of San Augustine Coyty., We appreciate the citation
of 8uthoritiea and tke dircur&m   coatnkod in your latter.

         Your firrt quertloa roldes to t&e right of the County ZjchooA
Trustees to appoint a trustee of Y;hite R*k Common school District,
under %ha following cSraumstute*ot         ‘:

           ‘In t&i ‘White Rock Common &hod District of Ran
     Attguotiuo Cmtnty, Totas an election was held to elect
     one trustee for the next throo years, the slaction being
     held at ths aamo tiDu as ail other common rchool dir-
     trict truster elections were held throughout the State.
     Thio olectioa nrulted ln a tie; anotkmcG&ion       was held
     and it also tcrultod in * ties the Countyl Board of Scia001
     Trustooo then appointed a peraoa to fiti @is of&e, and
     who hso qualjfied..

           Frorn~ your letter it   also ttypoaro tlbt the truatur whose term
 Ime orpired hrr coatknued to      act IIEtrustee, and that the olfiice ha* not
 become vacant unlerr it was       vacated by the ~OxpiraUon d the term of
~offlcs or the fact that each d     tha two olocti6ho #or a flow trustee re-
 sulted kr a tie.

          Our opinioa Ir that the County School T@totrer had no auth-
ority to appoint a truatec aftur the two ele~tiono had rslvulted in a tie
wta.    Under the ruling in our opinkm No, Q-17, the truetea continuns to
hol,d his office until him tucceo~or hm bee&klegally elected ond qunlifice.
Them ir therefore no vacancy in the office rroulting from tho oxpira-
tion of the term of offieo. Nor would the fact tht ho election@ havm ro-
aulted in tia vote@ ease a ncmmy to occut. As WI) shave r&d in our
opinion No. 047, a tie vote la 8a rlection #pr l trurtoe for b~commoa
Honorable     Charler 8. bAcMil1~~ page 2



rchool district merely ham the effect under Article 2953, Vernon%
Annotated Civil Statutes, of rendering the election void and making
another election nccermary.    In our opinion. both electiona resulting
in tie votes are void, and a new election rbould be called. as provided
in Article 2953, and should be conducted aa directed in Articles 2745,
2746 and 2746a, ~orntm’s Annotated Civil Ktatutes. SQOour opinion
o-17.

         We find no authority for the appointment of a truntee by the
County School Trustees. in this situatioa. Article 2747, Vernon’8
Annotated Civil Statutes, provide8 for an appointment by “the county
board of education’ only in case of a vacancy in the office; and in our
opinion no vacancy has occurred, since the incumbent continues to
hold the office until hi8 lc c eemo r ham been properly elected and qualm
ifies. The attempt of the County School Trutttees to appoint a trusteo
ie, bwofore, in our opinion, without legal authority and void.

          Your second question relate8 to the validity of a contract
enterod into between two mombera of the district rchool board, ln-
eluding the trumteo whose term had expired, with a teacher for the
lnmtiayear.y    In this coanection you maka the following statdmont;

             “Daforo the time of appointment of the trustee by the
        County Board. a contract warnentered into b&wean two members
        of the ~cbool board of the district, one whose term had not en-
        pirsd, and one whore term bad expired, but no one had succeeded
        him, with a teacher, and ouch contract was filed with the County
        !%perintendent.  The third mambor of the school board, whose
        krm had not expired, did not Join in the contract..

          Your question is whether the trustee whose term had lxpirod
and whose s~~ces~~~ had not been elected and qualified, could lawfully
join in the making of such a contract.

            Our opinion ir that
                              tha trustee may Iawf*    coatinue to join
in such contracta until his wccosaor    haa bean elected. See our
Cj*inion No. C-04. Since both electiona have been void, there is no
“newly elected trustee,* and under out said opinion, the trwtae may
continue to act until his mtcceesor ban been Aawfully elected, inoohr
as ouch contract@ arm concerned.

          Your third question relatem to the attempted execution of
a contract by the pereon appointed by the County School Trusteea,
and aaother truetoo. In this connection you make the following atate-
mat1

              “After the appointment of the truetee by the County
        Board of School Trustees, who wal a different person,
        and after his qualifying for ruch office, the new truetee
        and the trwtae who refused to join in the first contract
        entered into a now contract with another teacher for the
        sama prlod of time; the contract wao alro filed in the
        office of th Couatv SumrhtendoaL”
    .   -                          ,..

I                                                              ,~: (. :
I
,
            Honorable. Cbarlee 8. McMillan,       page 1



                         Your third questton in substance io whether SenatoDilA No.
            126 of t&e 47th    Le&teloture, Regular tission, has any effect on the
            validity of the contract Joined in by the trustee who holds over aftor
            the expiration of Ns term, in view of the attempted appointment of
            another trurteo by the County Doard of Gduoation and the joining by
            tbim appointee in the execution of a contract with another teacher.
            Section 1 of 6-U    Bill l26, 47th k,gialature, ~eguhr Soeoion, reads
            aa follows:

                       *Section 1. That trueteee of any Common School Dietrict
                  or Coneolidated Common School District shall ham authority
                  to make contracts for a period of time not in excess of two
                  (2) years with prfncipals, superintendents, and teachers of
                  said Common !ichool Diotricts or Consolidated Common ’
                  School Districts, provided that such contracts rhall be ap-
                  proved by the County Superintsndent. No contract may be
                  sianed by tb Trusteea of Commou School Dlatricte or
                  Common Consolidated jrbool Dietricto until ths newly
                  electad trumtea or trueteos have qualified and taken the
                  oath of Office:

                       Vie have already expressed our opinion that the contract
            Joined in by the trustee who holds over. ia lawfully authorized,     +r
            agree with your conclusion that there is nothing in Scnata tiAA NO. 126,
            Iicgular Sassion, 47th Logidatura,   which would affect our ruling !n
            our Opinion No. Q-04. The attempted appointment of the trustee by
            the County tioard of Lducation heing void, the atlempted contract in
            which this appointee joined would be void. Senate Dill No. 126 containe
            substantially the same provisions as Article 2740a, Vernon’s Annotated
            Civil Statuter, which was the basis of our Opinion No. O-04, and the
            changes tn the language of the rtntuta made by Sonate Dill No. 126 do
            not affect our conclwion   as applied to the lituation,met forth in your
            request.

                        We attach hereto   co&o   of our Opinions Noa. O-04 and 047.

                                                        Very     truAy yours

                                                      ATTORNEY GENGRAL OF TZXAS

                                                      By /a/ Jamem P. Hart
                                                                Jamer *. iiart,   Aeeia&nt
            JPN:EP$b
            $fr;;t;e,“:;;;,‘,‘“’
            First Assistant Attorney       Cionorai
            ENCLOSURES
            Approved
            Opinion Committee
            By BWB      Chairman